Case 5:21-mj-00063-AMG Document 23 Filed 02/26/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,

-Vs- No. MJ-21-63-AMG
MICHAEL BRANDON HOUCK,
a/k/a BRAD HOUCK, )
Defendant.

ORDER GRANTING EXCLUDABLE
CONTINUANCE OF TIME WITHIN WHICH TO INDICT

NOW on this 26" day of February, 2021, on application of the United States for
excludable time within which to return an indictment (Doc No. 22) in the above-styled
case, pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court rules as follows:

Upon consideration of the government’s representation that the parties continue to
review discovery and working towards a negotiated resolution to this matter, the Court
finds that such factors are proper grounds, pursuant to 18 U.S.C. § 3161(h)(7)(B)Gii), for
granting an excludable continuance in bringing an indictment in the referenced case.

Considering said factors, and there being no objection by the defendant, the Court
finds that the ends of justice served by the granting of such continuance outweigh the best
interests of the public and the defendant in a speedy trial in this case, 18 U.S.C.

§ 3161(h)(7)(A); therefore
Case 5:21-mj-00063-AMG Document 23 Filed 02/26/21 Page 2 of 2

IT IS ORDERED that the bringing of an indictment in this case shall be continued
to the grand jury convening April 6, 2021, and the intervening days shall be computed as

“excludable time” for the purposes of the Speedy Trial Act.

    

ZANNE MITCHELL
United States Magistrate Judge
